Citation Nr: 1017695	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression, claimed as 
secondary to service-connected L4-L5 herniated nucleus 
pulposus with bilateral L4-S1 left lumbar radiculopathy (back 
disability), and, if so, whether service connection should be 
granted for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's request to 
reopen a claim for service connection for depression 
secondary to a back disability.  The Board Remanded the claim 
in May 2008.

The Board notes that the issue on appeal is more accurately 
stated as described on the title page of this decision.  As 
discussed further below, a change in interpretation of the 
definition of a claim by the courts following the Board's 
2008 Remand requires that the issue on appeal be 
recharacterized.  The recharacterization of the claim 
requires that the Board issue a specific decision as to 
whether new and material evidence has been received to reopen 
a June 2004 Board decision.  Therefore, this decision 
addresses that question.  

The reopened claim of disability of L4-L5 herniated nucleus 
pulposus with bilateral L4-S1 left lumbar radiculopathy (back 
disability) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A June 2004 Board decision which denied service 
connection for a psychiatric disorder is final.

2.  A 2005 private medical opinion that a service-connected 
lumbar disability directly resulted in the Veteran's current 
psychiatric disorder, depression, was not of record when the 
Board's June 2004 decision was issued, and the opinion is 
material, and relates to an unestablished fact necessary to 
substantiate the claim of service connection.


CONCLUSION OF LAW

New and material evidence having been presented subsequent to 
the June 2004 Board decision which denied entitlement to 
service connection for a psychiatric disorder, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2004, the Board denied a claim for service connection 
for a psychiatric disorder.  Later in 2004, the Veteran 
submitted a new claim for service connection for a 
psychiatric disorder, claimed as depression, based on a 
contention that the psychiatric disorder was secondary to 
service-connected lumbar disability.  The RO advised the 
Veteran that he had not submitted new and material evidence 
to reopen the claim.  However, the Board accepted the claim 
of secondary service connection as a different claim than the 
claim for service connection for a psychiatric disorder 
previously denied in 2004.  Shortly after the Board's Remand 
in this case, based on precedent of the US Court of Appeals 
for Veterans Claims (CAVC) in effect at that time.  

However, the U.S, Court of Appeals for the Federal Circuit 
has determined that a new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim under 38 U.S.C.A. 
§ 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 
2008).  Thus, as the precedent governing adjudication of a 
claim in which a Veteran seeks to reopen a previously-denied 
claim for service connection by seeking service connection as 
secondary to a service-connected disability, the Board must 
determine whether new and material evidence has been received 
to reopen the claim, as the diagnosis for the psychiatric 
disorder manifested by the Veteran has not changed since he 
submitted his prior claim.  

In this case, after the Board denied the Veteran's claim for 
service connection for a psychiatric disorder, diagnosed as 
depression, the Veteran submitted, in pertinent part, a 
private medical opinion from IPM, MD,  Dr. M.'s opinion, 
referencing the Veteran's complaints of back pain, states 
that "due to the physical condition, there is a directly 
associated mental illness."  This evidence, which is 
favorable to the Veteran, although vague, is sufficient to 
constitute new and material evidence.  The Veteran has since 
submitted October 2006 and May 2006 private medical opinions.  
However, the October 2006 private medical opinion is 
unfavorable to the claim and the May 2006 opinion does not 
reference the claimed disorder, and so is not relevant.  

Also of record is the report of an October 2009 VA 
examination which appears to be unfavorable to the Veteran's 
claim.  However, the reports of the October 2009 VA 
examination reference VA clinical records which have not been 
associated with the claims file.  As the evidence associated 
with the claims files is not complete, the Board is unable to 
complete appellate review at this time.  According, the 
reopened claim is Remanded.


ORDER

The request to reopen the claim for service connection for a 
psychiatric disorder is granted; the appellant is granted to 
this extent only.


REMAND

In an October 2009 opinion, the VA examiner listed numerous 
diseases and disorders other than service-connected back pain 
for which the Veteran was being treated.  However, very few 
VA clinical records since June 2004 have been associated with 
the claims files, although it appears that the VA examiner 
reviewed the Veteran's complete VA records.  In particular, 
the examiner discussed the VA records of the Veteran's 
treatment for back pain and the records of the Veteran's 
current medications.  Copies of the VA clinical records since 
June 2004, through the present, should be printed out and 
associated with the claims files, to include records of 
treatment for back pain and medication records.  

The examiner who conducted the 2009 VA examination reviewed 
the Veteran's clinical history as a whole.  However, the 
medical evidence of record does not disclose when the 
Veteran's disorders other than the service-connected back 
disorder were initially diagnosed, and discloses little 
information about the treatment of those disorders.  The 
Veteran's private treatment of all disorders manifested since 
his service discharge in 1994 should be obtained.  VA 
clinical records prior to June 2004, to the extent that such 
records are not yet associated with the claims files, must be 
obtained.  

The Veteran has provided a copy of a favorable SSA decision.  
The SSA decision primarily references VA clinical records as 
the basis for the decision.  However, SSA should be requested 
to provide a list of the clinical records obtained for 
purposes of the Veteran's SSA disability evaluation, and all 
non-VA records should be obtained.  The list of VA clinical 
records obtained by SSA should be reviewed.  If any of the VA 
records reviewed by SSA are not associated with the claims 
files, those VA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify each non-VA 
health care provider who has rendered health 
care for any disorder or service-connected 
disability to him since his service discharge 
in 1994.  Ask the Veteran to identity each 
non-VA facility at which he has received 
inpatient treatment, outpatient treatment, or 
diagnostic evaluation, including radiologic 
examination since his service discharge in 
1994.  Request records from each provider or 
facility identified by the Veteran.  

2.  Obtain the Veteran entire record of VA 
clinical treatment since his service discharge 
in 1994, including records of treatment for a 
service-connected back disability, records of 
treatment of disorders other than service-
connected back disability, all radiologic 
examination reports, and VA medication records 
which document all medications the Veteran has 
received though VA since his service discharge 
in 1994.    

3.  Obtain from SSA the list of all clinical 
records reviewed during the course of the 
Veteran's application for SSA benefits.  
Request copies of each non-VA clinical record 
and all communications and statements 
submitted by the Veteran or non-clinical 
statements submitted on the Veteran's behalf.

4.  AFTER conducting the development directed 
in paragraphs #1 through #3, obtain an 
addendum to the October 2009 VA examination 
report, from the examiner who conducted that 
examination, if possible.  If a different 
examiner/reviewer provides the addendum, the 
examiner/reviewer should be asked to determine 
whether it is necessary to examine the Veteran 
in order to provide the requested opinion.  If 
so, the Veteran should be afforded VA 
examination.

The examiner should be asked to review the 
additional clinical records, VA and non-VA, 
associated with the claims files since the 
October 2009 opinion was rendered.  Ask the 
examiner to state whether any of the 
additional evidence associated with the claims 
files changes the opinion rendered in that 
report in any way.  

Then, ask the examiner to answer the 
following: is it still the examiner's opinion 
that it is less than likely that the Veteran 
has a current psychiatric disorder, to include 
depression, which is caused by, secondary, or 
etiologically related to the Veteran's 
service-connected lumbar or other service-
connected disability?

If it is less than likely that the Veteran's 
service-connected lumbar disability, including 
in combination with any other service-
connected disability (scar, forehead; 
residual, fracture, left thumb; pterygium, 
left eye) caused a psychiatric disorder, is it 
at least as likely as not (a 50 percent, or 
greater, likelihood) that the Veteran's 
service-connected lumbar disability 
aggravates, that is, permanently increases the 
severity of pathology or symptoms of a 
psychiatric disorder, to include depression?  

The examiner must discuss the rationale behind 
any opinion expressed.  If the examiner 
determines that he or she cannot resolve the 
question of whether the Veteran has a current 
psychiatric disorder which was incurred as a 
result of or is aggravated by service-
connected back disability, without resort to 
speculation, the examiner should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   The examiner should state what 
additional evidence or information should be 
sought so that the opinion may be obtained.  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  
	
5.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim for 
service connection for a psychiatric disorder, 
to include depression, claimed as secondary to 
service-connected disabilities, should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


